SANBORN, Circuit Judge
(dissenting).
I am not convinced that the policy in suit covered robbery of moneys deposited with the Normandy State Bank by the liquidator of the State Bank of Anglum, and which were in the possession, custody and control of the Normandy State Bank at the time of the robbery. The funds which the liquidator had deposited with the Normandy State Bank were represented by a credit on the books of that bank. Under the law of Missouri the deposit was a special deposit in the sense that it was a deposit of trust funds which could be reclaimed at any time. These funds, however, were lawfully in the possession and custody and under the complete control of the Normandy State Bank until such time as they were reclaimed. The money taken by robbers from the vault of the bank was cash which it had on hand at the close of business on the day prior to the robbery and which it was using and had a right to use in the transaction of its business. If the robbery had not occurred, the bank would have continued to use the cash for its own purposes in carrying on its own business. It was at all times a solvent going concern. The day after the robbery it was under exactly the same obligation to repay to the liquidator, upon demand, the amount of the trust deposit as it was the day before the robbery. The liquidator lost nothing by virtue of the robbery. The loss was that of the Normandy State Bank. It was entitled to recover its loss from the company which had insured it against robbery. I think that the effect of the decision of this Court might be to jeopardize the funds of insolvent banks on deposit in solvent banks, by making it possible for the latter and their insurers to assert, in case of robbery, that the cash taken was that of the insolvent banks to the extent of their special deposits. I believe that this is not the law of Missouri.
It is my conclusion that the policy in suit did not cover funds deposited by the liquidator. I think the policy covered any funds of the liquidator which were not on deposit but were kept by it in the safe of the Normandy State Bank. I would rule that the liquidator has failed to prove that it sustained any loss. I therefore dissent.